       Case 4:19-cr-00237-JAJ-CFB Document 38 Filed 10/29/20 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF IOWA
                                      CENTRAL DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
               Plaintiff,                     )       Criminal No. 4:19-cr-00237
                                              )
v.                                            )
                                              )       DEFENDANT’S UNRESISTED MOTION
JEFFREY SCOTT DWOREK,                         )       TO CONTINUE SENTENCING
                                              )       HEARING
               Defendant.                     )


       COMES NOW, the defendant, Jeffrey Scott Dworek, through counsel, and moves to

continue the sentencing hearing currently scheduled for November 10, 2020. In support of this

motion, counsel states:

       1.      Jeffrey Dworek pled guilty to Mail Fraud, in violation of 18 U.S.C. § 1341,

pursuant to a written plea agreement that calls for dismissal of the remaining counts at

sentencing, and for restitution to be imposed in an amount to be determined by the Court.

       2.      This is a complex financial case, and the parties have worked diligently to resolve

the complex legal questions surrounding loss and restitution that are involved in this case. A

recent question has arisen regarding the correct restitution amount in the case, and the parties

would like more time to investigate the issue and work toward a resolution, in order to avoid

having to litigate the matter at the time of sentencing. In addition, Mr. Dworek is employed

with Elite Line Services in another state, where he works as a control systems lead, which means

he is heavily involved in the process of transporting the goods of their major client,

Amazon.com, Inc. The COVID-19 pandemic has drastically increased the business of Amazon,

and Mr. Dworek is extremely busy with his job facilitating those operations, which requires
       Case 4:19-cr-00237-JAJ-CFB Document 38 Filed 10/29/20 Page 2 of 3




mandatory overtime at the moment. Business will only continue to increase going into the

holidays, and Mr. Dworek would like to maintain his employment during this busy period, so he

might be able to accrue additional funds before he is sentenced, and so he does not lose his job

due to the needs of the employer during the busiest time of year. Additional time before

sentencing will also allow the United States Probation Office to obtain all the financial materials

from Mr. Dworek that they need to assess a future restitution payment plan.

       3.      Given all these circumstances, the parties believe a continuance to a new date in

early January of 2021 should be sufficient time to resolve the remaining financial and restitution

questions in the case, will allow Mr. Dworek to continue providing a needed service to his

employer, will diminish the risk of Mr. Dworek losing his job at this time, and for all important

records and materials to be in the hands of the parties and the Probation Office before sentencing

commences.

       4.      Counsel for the government, Assistant United States Attorney Rachel Scherle,

indicates that the government does not resist this motion.

       5.      No prejudice will result to any party if this continuance of the sentencing hearing

is granted. The interests of judicial economy and efficient utilization of time and resources

during the pandemic will also be served by granting the continuance, by allowing the parties to

continue working to resolve the restitution question, and by allowing the Court to prioritize the

proceedings for defendants that have been detained for long periods of time due to the COVID-

19 pandemic.

       6.      Mr. Dworek is on pretrial release, and is gainfully employed and in compliance

with his conditions of release.


                                                 2
       Case 4:19-cr-00237-JAJ-CFB Document 38 Filed 10/29/20 Page 3 of 3




       WHEREFORE, defendant Jeffrey Scott Dworek asks that the Court grant this motion,

and continue the sentencing hearing to a new date in early January or later, that can be

accommodated by the Court’s hearing schedule.

                                             Respectfully submitted,

                                              /s/ Joseph Herrold
                                             Joseph Herrold, Assistant Federal Defender
                                             FEDERAL PUBLIC DEFENDER’S OFFICE
                                             400 Locust Street, Suite 340
                                             Des Moines, Iowa 50309-2353
                                             PHONE: (515) 309-9610
                                             FAX: (515) 309-9625
                                             E-MAIL: joe_herrold@fd.org
                                             ATTORNEY FOR THE DEFENDANT



                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 29, 2020, I electronically filed this document with the
Clerk of Court using the ECF system which will serve it on the appropriate parties.

                                              /s/ Theresa McClure




                                                 3
